        CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 1 of 21




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MINNESOTA

  NATCO PHARMA LTD.,                         §
                                             §
                                             §
                 Plaintiff,                  §
                                             §
  v.                                         §      Civil Action No. 21-cv00396
                                             §
  JOHN DOE, a seller on the online           §
  marketplace TradeIndia.com,                §
                                             §
                                             §
                  Defendant.                 §      JURY DEMANDED

                                      COMPLAINT

       Plaintiff Natco Pharma Ltd. (“Plaintiff” or “Natco”) for its Complaint against

Defendant John Doe (“Defendant” or “Doe”), a seller on at least the online marketplace

TradeIndia.com, alleges as follows:

       1.    This is an action for permanent injunctive relief, damages, and further relief

based on Defendant’s false advertising and unfair competition in violation of Section

43(a) of the Lanham Act, 15 U.S.C. § 1125.

                                       PARTIES

       2.    Plaintiff Natco Pharma Ltd. is a corporation organized and existing under

the laws of India and having a principal place of business at Natco House, Road No. 2,

Banjara Hills, Hyderabad – 500034, Telangana, India. Plaintiff is a leading innovator,

manufacturer, and marketer of pharmaceutical products, and it distributes its products

throughout the world, including in the United States and in Minnesota.
         CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 2 of 21




       3.     Defendant John Doe, upon information and belief, is doing business and

has done business in Minnesota and elsewhere, selling and offering for sale a variety of

products, including unauthorized prescription drug products under Natco’s name, on at

least the online marketplace TradeIndia.com.

       4.     TradeIndia.com describes itself as “India’s Best Sourcing Marketplace.”

Products for sale on TradeIndia.com are available for purchase in the United States,

including within the State of Minnesota. Upon information and belief, Defendant John

Doe is doing business and has done business in interstate commerce over the Internet, is

accepting payments online, and is involved in selling infringing products to Minnesota

residents, offering to sell infringing products to Minnesota residents, and shipping

infringing products to Minnesota residents. Upon information and belief, Defendant has

availed itself of the privilege of regularly transacting business with Minnesota residents,

businesses, and individuals.

       5.     Natco has not been able to obtain the identity of Defendant John Doe

despite its reasonable efforts.

       6.     Plaintiff contacted TradeIndia.com in an attempt to obtain the identity of

Defendant John Doe. TradeIndia.com provided the IP addresses 139.59.25.86 and

139.59.17.146 in connection with the storefront associated with Defendant John Doe.

These IP addresses are operated by third party DigitalOcean, LLC, 101 Avenue of the

Americas, 10th Floor New York, NY 10013 (“DigitalOcean”).

       7.     On October 5, 2020, Natco filed a Request for Identity of Infringers against

DigitalOcean pursuant to 17 U.S.C. § 512 in the United States District Court for the

                                             2
         CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 3 of 21




District of Minnesota. That Action is styled Natco Pharma Ltd. v. DigitalOcean, LLC,

Civil Action No. 20-mc-70 (D. Minn. filed October 5, 2020). Pursuant to subpoenas

issued in that Action, DigitalOcean stated that the IP addresses 139.59.25.86 and

139.59.17.146 were assigned to a virtual private network (“VPN”) service, Psiphon Inc.,

which is located at 583 Church Street, Toronto, Ontario Canada, M4Y 2E4 (“Psiphon”).

Upon information and belief, third party Psiphon is in possession of the identity of

Defendant John Doe. Psiphon’s privacy policy states it does not share user-specific data

with third parties, necessitating the use of formal discovery to obtain such information.

                    NATURE OF ACTION AND JURISDICTION

       8.     This is an action for false advertising and unfair competition arising under

the Trademark Act of 1946, as amended, 15 U.S.C. § 1051 et seq. (“Lanham Act”).

       9.     This Court has federal question subject matter jurisdiction over the claims

pursuant to 15 U.S.C. § 1121 and 28 U.S.C. §§ 1331, 1338(a), and 1338(b).

       10.    Personal jurisdiction over Defendant is proper in the District of Minnesota

at least by virtue of the state longarm statute and Fed. R. Civ. P. 4(l) because, upon

information and belief, Defendant conducts and has conducted business in this District

via the online marketplace TradeIndia.com. Through at least that Internet website and

online marketplace, upon information and belief, Defendant has marketed, offered to sell,

and sold the accused products to residents of Minnesota. Defendant has purposefully

directed its activities at Plaintiff, and the conduct of Defendant has caused and continues

to cause harm and injury to Plaintiff in Minnesota and elsewhere.

       11.    Venue is proper in this District under 28 U.S.C. §§ 1391(b) and 1391(c)(3).

                                             3
         CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 4 of 21




                                     BACKGROUND

       12.    Natco is a leading pharmaceutical company engaged in developing,

manufacturing and marketing a wide variety of innovative pharmaceutical products.

Natco markets and distributes its pharmaceutical products in over 40 countries around the

world, including the United States, India, and Europe. Natco primarily focuses on niche

therapeutic areas and complex pharmaceutical products.

       13.    One area of focus is oncology. Natco develops, manufactures, and markets

a wide variety of oncology formulations, including pharmaceuticals for haemato-

oncology and solid tumors. Natco’s oncology formulations are of decisive therapeutic

importance in treating cancers of the blood, liver, kidney, lung, brain, breast, and ovary,

among others. Examples of Natco’s oncology formulations include, among others,

Alphalan, Rasburnat, and Azacitidine. See https://www.natcopharma.co.in/our-

business/domestic-formulations/oncology/.

       14.    Companies that sell and distribute pharmaceuticals in the United States are

required to abide by certain requirements the U.S. Food and Drug Administration

(“FDA”) imposes, including registering the company with the FDA and adhering to

approval and labeling requirements.

       15.    A version of Natco’s Azacitidine formulation, in addition to numerous

other of its oncology formulations, are approved for sale in the United States by the FDA.

Natco’s Alphalan and Rasburnat oncology formulations are not approved by the FDA for

sale in the United States, but they are approved by the governing regulatory bodies in the

countries in which these formulations are authorized for sale, including India.

                                             4
        CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 5 of 21




       16.    Natco’s oncology formulations are prescription pharmaceutical products

and are only available to customers with the prescription of an appropriately licensed

health professional.

                       DEFENDANT’S UNLAWFUL ACTIVITIES

       17.    Defendant is not sponsored by or affiliated with Natco.

       18.    Defendant has impersonated Natco and offered unauthorized Natco

prescription drug products for sale on the online marketplace TradeIndia.com. Natco does

not sell prescription drug products, or any products, on TradeIndia.com.

       19.    In its commercial advertising and promotion, Defendant has stated and

implied to customers and others that its TradeIndia.com storefront is sponsored by and/or

affiliated with Natco, and that the products offered for sale and/or sold on Defendant’s

TradeIndia.com storefront are actually offered for sale and/or sold directly by Natco.

       20.    Defendant has impersonated Natco by creating a false storefront on

TradeIndia.com. Defendant’s storefront is not authorized by Natco or affiliated with

Natco. Upon information and belief, Defendant created false TradeIndia.com “Seller

Profiles” at the following links: https://www.tradeindia.com/Seller-6530100-Natco-

Pharma-Ltd-/ and https://www.tradeindia.com/Seller-24914124-Natco/product-

services.html.

       21.    Screenshots of Defendant’s TradeIndia.com storefront are set forth below:




                                             5
        CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 6 of 21




      22.    A website printout of Defendant’s “Seller Profile” shown in the screenshots

above is attached hereto as Exhibit A.

      23.    Defendant has made material false statements about the origin and/or

sponsorship of its TradeIndia.com storefront and the goods sold thereon. Defendant

falsely stated that the storefront is sponsored by Natco by using Natco’s name and

corporate description in the “Seller Profile” as shown in the screenshot below:




                                            6
         CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 7 of 21




              c




                                                  c


Defendant falsely identified the location of Natco as Delhi, when in fact Natco is located

in Hyderabad, India. Defendant also falsely stated that Natco is the “supplier company”

for the products for sale on its TradeIndia.com storefront; that Natco is one of the “top

suppliers” and “leading sellers” of the listed products; and that Natco is a “verified seller”

on the TradeIndia.com marketplace as shown in the screenshot below:




       24.    These statements are false. Plaintiff Natco Pharma Ltd. in not a verified

seller on TradeIndia.com, nor has Plaintiff granted Defendant permission or otherwise

authorized Defendant to sell Natco products on TradeIndia.com.

       25.    Defendant has offered for sale and sold numerous Natco products from its

unauthorized TradeIndia.com storefront, including, for example, Natco’s Azacitidine,

Rasburnat, and Alphalan oncology formulations used in treating various types of cancer.

       26.    Defendant has offered for sale and sold Natco’s Azacitidine formulation on

its unauthorized TradeIndia.com storefront. Defendant’s unauthorized sales page for the



                                              7
        CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 8 of 21




Azacitidine formulation can be found at the following link:

https://www.tradeindia.com/fp3395837/Azacitidine.html.

      27.    Screenshots of the Azacitidine formulation listed on Defendant’s

unauthorized TradeIndia.com storefront are set forth below:




      28.    A website printout of Defendant’s unauthorized sales page for the

Azacitidine formulation on TradeIndia.com shown in the screenshots above is attached

hereto as Exhibit B.




                                            8
        CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 9 of 21




      29.    Defendant has made material false statements about Defendant’s product

offerings. Defendant’s unauthorized sales page stated that the Azacitidine formulation is

“Offered By Natco Pharma Ltd.” and listed the seller as “Natco Pharma Ltd.” as shown

in the screenshot below:



                                                                          c




      30.    These statements are false. Plaintiff Natco Pharma Ltd. is not the seller of

the Azacitidine formulation listed on TradeIndia.com, nor has Plaintiff granted Defendant

permission or otherwise authorized Defendant to sell the Azacitidine formulation on

TradeIndia.com.

      31.    Defendant copied the product photograph used in its unauthorized

Azacitidine listing from Natco’s website. Natco owns copyrights in the photographs on

its website, including the Azacitidine photo used in Defendant’s unauthorized listing. A

comparison of Natco’s copyrighted Azacitidine photograph and the photograph used by

Defendant is as follows:




                                            9
       CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 10 of 21




 Natco Website / Image                          Trade India Website / Copy




 https://www.natcopharma.co.in/wp-              https://tiimg.tistatic.com/fp/1/003/395/x
 content/uploads/2015/02/Xpreza.jpg             preza-100mg-727.jpg

      32.    Defendant has also offered for sale and sold Natco’s Rasburnat formulation

on its unauthorized TradeIndia.com storefront. Defendant’s unauthorized sales page for

the Rasburnat formulation were located the following link:

https://www.tradeindia.com/fp3395718/Rasburnat.html.

      33.    Screenshots of the Rasburnat formulation listed on Defendant’s

unauthorized TradeIndia.com storefront are set forth below:




                                           10
        CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 11 of 21




      34.    A website printout of Defendant’s unauthorized sales page for Rasburnat on

TradeIndia.com shown in the screenshots above is attached hereto as Exhibit C.

      35.    Defendant has made material false statements about Defendant’s product

offerings. Defendant’s unauthorized sales page stated that the Rasburnat formulation is

“Offered By Natco Pharma Ltd.” and listed the seller as “Natco Pharma Ltd.” as shown

in the screenshot below:



                                                                          c




      36.    These statements are false. Plaintiff Natco Pharma Ltd. is not the seller of

the Rasburnat formulation listed on TradeIndia.com, nor has Plaintiff granted Defendant

permission or otherwise authorized Defendant to sell the Rasburnat formulation on

TradeIndia.com.




                                           11
        CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 12 of 21




      37.    Defendant copied the product photograph used in its unauthorized

Rasburnat listing from Natco’s website. Natco owns copyrights in the photographs on its

website, including the Rasburnat photo used in Defendant’s unauthorized listing. A

comparison of Natco’s copyrighted Rasburnat photograph and the photograph used by

Defendant is as follows:

 Natco Website / Image                          Trade India Website / Copy




                                                https://tiimg.tistatic.com/fp/1/003/395/ra
 https://www.natcopharma.co.in/wp-
                                                sburnat-718.jpg
 content/uploads/2015/02/Rasburnat.jpg

      38.    Defendant has also offered for sale and sold Natco’s Alphalan formulation

on its unauthorized TradeIndia.com storefront. Defendant’s unauthorized sales page for

the Alphalan formulation were located at the following link:

https://www.tradeindia.com/fp3395668/Alphalan-Tablets.html.

      39.    Screenshots of the Alphalan formulation listed on Defendant’s

unauthorized TradeIndia.com storefront are set forth below:




                                           12
        CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 13 of 21




      40.    A website printout of Defendant’s unauthorized sales page for Alphalan on

TradeIndia.com shown in the screenshots above is attached hereto as Exhibit D.

      41.    Defendant has made material false statements about Defendant’s product

offerings. Defendant’s unauthorized sales page stated that the Alphalan formulation is

“Offered By Natco Pharma Ltd.” and listed the seller as “Natco Pharma Ltd.” as shown

in the screenshot below:




                                           13
        CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 14 of 21




                                                                           c




      42.    These statements are false. Plaintiff Natco Pharma Ltd. is not the seller of

the Alphalan formulation listed on TradeIndia.com, nor has Plaintiff granted Defendant

permission or otherwise authorized Defendant to sell the Alphalan formulation on

TradeIndia.com.

      43.    Defendant copied the product photograph used in its unauthorized Alphalan

listing from Natco’s website. Natco owns copyrights in the photographs on its website,

including the Alphalan photo used in Defendant’s unauthorized listing. A comparison of

Natco’s copyrighted Alphalan photograph and the photograph used by Defendant is as

follows:

 Natco Website / Image                          Trade India Website / Copy




 https://www.natcopharma.co.in/wp-              https://tiimg.tistatic.com/fp/1/003/395/al
 content/uploads/2015/02/alphalan.jpg           phalan-tablets-668.jpg?tr=n-w200




                                           14
        CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 15 of 21




               EFFECT OF DEFENDANT’S ACTIVITIES ON NATCO
                      AND THE CONSUMING PUBLIC

       44.    Defendant’s false statements described above are aimed at, and are likely

to, deceive recipients of those statements, which include consumers on TradeIndia.com

and the general consuming public. Defendant’s false statements are likely to have a

material effect on the purchasing decisions of consumers. Defendant’s activities

described above are also likely to cause confusion, mistake or deception among

purchasers and/or users of the parties’ goods as to source or origin and/or as to any

sponsorship or affiliation between, or endorsement by, Natco and Defendant.

       45.    Natco has built a reputation as one of the world’s foremost manufacturers

and marketers of pharmaceutical products. Defendant’s impersonation of Natco on

TradeIndia.com, and its false statements that the Azacitidine, Rasburnat, and Alphalan

formulations are available for purchase from Natco on TradeIndia.com, will falsely cause

consumers to believe that they are purchasing these products directly from Natco, thereby

having a material impact on their purchasing decisions. If consumers obtain these Natco

products from an unauthorized seller and use them in a manner that causes harm to

themselves or others, Natco will suffer irreparable harm to its goodwill and reputation

with customers and in the marketplace.

       46.    Natco does not sell its Rasburnat and Alphalan formulations in the United

States. While they are approved by the governing regulatory bodies in the countries in

which they are offered for sale, including India, Natco’s Rasburnat and Alphalan

formulations are not approved by the FDA for sale in the United States. One version of


                                            15
        CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 16 of 21




Natco’s Azacitidine formulation is approved by the FDA for sale in the United States, but

not every version of Natco’s Azacitidine product is so approved. Defendant’s

unauthorized offering for sale of the India-market Azacitidine, Rasburnat, and Alphalan

formulations for sale on TradeIndia.com, makes it appear to the consuming public that

these formulations are approved for sale in the United States or that Natco is selling or

has sold unapproved formulations in the United States. For instance, consumers may

enter a US phone number or use apps on the Apple and Android app stores to

communicate with sellers. Due to these appearances created by Defendant’s false

statements, Natco will suffer irreparable harm to its goodwill and reputation with

customers and in the marketplace.

       47.    Plaintiff is damaged and suffers irreparable harm from Defendant’s material

false statements. While Defendant’s webpages are currently unavailable and appear to

have been removed as of the date of the Complaint, Defendant may put up these

webpages, or any other false and misleading webpages, again in the future. Unless these

statements of Defendant are enjoined by this Court, they will continue, and they will

continue to cause irreparable injury to Natco and to the public for which there is no

adequate remedy at law.

                               COUNT I:
               FALSE ADVERTISING UNDER THE LANHAM ACT

       48.    Natco repeats the allegations in Paragraphs 1-47 as if fully set forth herein.




                                             16
        CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 17 of 21




       49.    The acts of Defendant complained of herein constitute unfair competition

and false advertising in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §

1125(a)(1)(B).

       50.    Defendant’s material false statements made in commercial advertising or

promotion misrepresent the nature, characteristics, and qualities of Natco’s goods and/or

commercial activities and Defendant’s goods and/or commercial activities, all in

violation of 15 U.S.C. § 1125(a).

       51.    As a direct and proximate result of Defendant’s above-described conduct,

Natco has suffered and continues to suffer damages in an amount to be proven at trial,

and the loss of goodwill.

       52.    As a direct and proximate result of Defendant’s above-described conduct,

Defendant has been unjustly enriched and should be ordered to disgorge any and all

profits earned as a result of such unlawful conduct.

       53.    Unless enjoined by this Court, Defendant’s above-described conduct will

cause irreparable injury, for which Natco has no adequate remedy at law, in the nature of

injury to Natco’s reputation and goodwill. Natco is entitled to injunctive relief pursuant to

15 U.S.C. § 1116.

       54.    Defendant’s actions were taken in willful, deliberate, and/or intentional

disregard of Natco’s rights. Natco is entitled to recover trebled damages, Natco’s

attorneys’ fees, and the costs of this litigation pursuant to 15 U.S.C. § 1117.




                                             17
        CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 18 of 21




                              COUNT II:
              UNFAIR COMPETITION UNDER THE LANHAM ACT

       55.    Natco repeats the allegations in Paragraphs 1-54 as if fully set forth herein.

       56.    The acts of Defendant complained of herein constitute unfair competition

and false designation of origin in violation of Section 43(a) of the Lanham Act, 15 U.S.C.

§ 1125(a)(1)(A).

       57.    Defendant’s activities are likely to cause confusion, mistake or deception

among purchasers and/or users of the parties’ goods as to source or origin and/or as to

any sponsorship or affiliation between, or endorsement by, Natco and Defendant, all in

violation of 15 U.S.C. § 1125.

       58.    As a direct and proximate result of Defendant’s above-described conduct,

Natco has suffered and continues to suffer damages in an amount to be proven at trial,

and the loss of goodwill.

       59.    As a direct and proximate result of Defendant’s above-described conduct,

Defendant has been unjustly enriched and should be ordered to disgorge any and all

profits earned as a result of such unlawful conduct.

       60.    Unless enjoined by this Court, Defendant’s above-described conduct will

cause irreparable injury, for which Natco has no adequate remedy at law, in the nature of

injury to Natco’s reputation and goodwill. Natco is entitled to injunctive relief pursuant to

15 U.S.C. § 1116.




                                             18
        CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 19 of 21




       61.    Defendant’s actions were taken in willful, deliberate, and/or intentional

disregard of Natco’s rights. Natco is entitled to recover trebled damages, Natco’s

attorneys’ fees, and the costs of this litigation pursuant to 15 U.S.C. § 1117.

                             DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury of all issues so triable.

                                REQUEST FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment against Defendant on all

causes of action and as described as follows:

       (a)    The Court enter an Order holding that Defendant has engaged in false

advertising and unfair competition in violation of 15 U.S.C. § 1125(a);

       (b)    The Court enter an Order permanently enjoining Defendant, its agents,

servants, employees, attorneys, successors and assigns, and all others in active concert or

participation with them, from directly or indirectly falsely or misleadingly advertising

any affiliation or sponsorship with Natco; requiring Defendant to remove all product

listings for Natco products from any sales outlet, including without limitation

TradeIndia.com; and prohibiting Defendant from selling or listing any Natco products for

sale in the future on any sales outlet including without limitation TradeIndia.com;

       (c)    The Court enter an Order granting Natco such other relief as the Court may

deem appropriate to prevent the public from deriving any erroneous impression

concerning the nature, characteristics, qualities, or benefits of Natco’s products;




                                              19
        CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 20 of 21




       (d)    The Court enter an Order requiring Defendant to pay Natco damages in an

amount to be determined at trial sufficient to compensate Natco for injury it has sustained

as a consequence of Defendant’s unlawful acts;

       (e)    The Court enter an Order requiring Defendant to pay Natco damages in the

amount of Natco’s actual damages resulting from Defendant’s false and misleading

advertisements and marketing and unfair competition pursuant to 15 U.S.C. § 1117(a);

       (f)    The Court enter an Order finding that that this is an exceptional case and

requiring Defendant to pay Natco additional damages equal to three times the actual

damages awarded Natco pursuant to 15 U.S.C. § 1117(a);

       (g)    The Court enter an Order for an accounting be directed to determine

Defendant’s profits resulting from its illegal activities and such profits be paid over to

Natco, increased as the Court finds to be just under the circumstances of this case

pursuant to 15 U.S.C. § 1117(a);

       (h)    The Court enter an Order finding that this case is an exceptional case and

requiring Defendant to pay all of Natco’s reasonable attorneys’ fees, costs and expenses,

including those available under 15 U.S.C. § 1117(a), and any other applicable law;

       (i)    The Court enter an Order requiring Defendant to pay Natco pre-judgment

and post-judgment interest on the damages awarded; and

       (j)    The Court enter an Order awarding Natco such other and further relief as

the Court deems just and equitable.




                                             20
 CASE 0:21-cv-00396-ECT-BRT Doc. 1 Filed 02/11/21 Page 21 of 21




Respectfully submitted this 11th day of February 2021.


                                  /s/William Schultz
                                  Christopher Sorenson
                                  William Schultz
                                  Michael Erbele
                                  MERCHANT & GOULD P.C.
                                  150 South Fifth Street
                                  Suite 2200
                                  Minneapolis, MN 55402
                                  Email: csorenson@merhantgould.com
                                          wschultz@merchantgould.com
                                          merbele@merchantgould.com
                                  Main Telephone: (612) 332-5300
                                  Main Facsimile: (612) 332-9081




                                    21
